UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

XAVIER CHANCE,

                                                    Plaintiff,             Case # 18-CV-6043-FPG

v.                                                                         DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant.


                                             INTRODUCTION

          Plaintiff Xavier Chance brings this action pursuant to the Social Security Act seeking

review of the final decision of the Commissioner of Social Security that denied his application for

Supplemental Security Income (“SSI”) under Title XVI of the Act. ECF No. 1. The Court has

jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).

          Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 11, 15. For the reasons that follow, the Commissioner’s motion is

GRANTED, Chance’s motion is DENIED, and the complaint is DISMISSED WITH

PREJUDICE.

                                              BACKGROUND

          In February 2014, Chance protectively applied for SSI with the Social Security

Administration (“the SSA”). Tr. 1 76. He alleged disability since March 27, 2013 due to bipolar

disorder, learning disabilities, and a heart condition. Tr. 64-65, 176. On August 3, 2016, Chance

testified at a hearing before Administrative Law Judge Elizabeth W. Koennecke (“the ALJ”). Tr.

42. On September 21, 2016, a second hearing was held, at which a vocational expert (“VE”)



1
    “Tr.” refers to the administrative record in this matter. ECF No. 8.

                                                        1
testified. Tr. 31. On September 29, 2016, the ALJ issued a decision finding that Chance was not

disabled. Tr. 10-19. On November 14, 2017, the Appeals Council denied Chance’s request for

review. Tr. 1-4. This action seeks review of the Commissioner’s final decision. ECF No. 1.

                                      LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990)

(holding that review of the Secretary’s decision is not de novo and that the Secretary’s findings are

conclusive if supported by substantial evidence).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of



                                                 2
impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 416.920(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 416.920(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. If not, the ALJ determines the

claimant’s residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective impairments.

See id. § 416.920(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 416.920(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. Rosa v. Callahan, 168 F.3d

72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 416.960(c).




                                                 3
                                              DISCUSSION

  I.   The ALJ’s Decision

       The ALJ analyzed Chance’s claim for benefits under the process described above. At step

one, the ALJ found that Chance had not engaged in substantial gainful activity since the application

date. Tr. 12. At step two, the ALJ found that Chance has one severe impairment: “a mental

impairment.” Tr. 12. At step three, the ALJ found that his impairment did not meet or medically

equal any Listings impairment. Tr. 13-15.

       Next, the ALJ determined that Chance retains the RFC to perform “a full range of work at

all exertional levels.” Tr. 15. The ALJ also found that Chance can understand and follow simple

instructions and directions; perform simple tasks independently; maintain attention and

concentration for simple tasks; regularly attend to a routine and maintain a schedule; and handle

simple, repetitive work-related stress in that he can make occasional decisions directly related to

performing simple tasks in a position with consistent job duties that does not require him to

supervise or manage the work of others. Tr. 15. Furthermore, Chance should avoid work requiring

more complex interaction or joint effort to achieve work goals; can tolerate superficial contact with

the public; and can make simple notations and read simple phrases but cannot perform a job

requiring significant reading or note taking. Tr. 15.

       At step four, the ALJ found that Chance has no past relevant work. Tr. 18. At step five,

the ALJ relied on the VE’s testimony and found that Chance can adjust to other work that exists

in significant numbers in the national economy given his RFC, age, education, and work

experience. Tr. 18-19. Specifically, the VE testified that Chance can work as a hand packager,

material handler, and equipment cleaner. Tr. 18. Accordingly, the ALJ concluded that Chance is

not disabled. Tr. 19.



                                                 4
 II.   Analysis

       Chance challenges the ALJ’s decision on two grounds. First, he argues that the ALJ did

not properly evaluate Listing 12.05 at step three. Second, he contends that the ALJ improperly

assessed the opinion of consultative examiner Adam Brownfield, Ph. D. The Court discusses each

argument in turn.

           a. Listing 12.05

       Chance asserts that the ALJ did not properly evaluate Listing 12.05 at step three because

she (1) determined that Chance was not deficient in his adaptive functioning and (2) did not order

an IQ test. ECF No. 11-1 at 10-15.

                    i. Facts

       The record shows that Chance has long dealt with cognitive and intellectual limitations,

but the issue in this case is whether and to what extent those limitations translate into deficits in

his adaptive functioning.

       By way of background, Chance was born in April 1989. Tr. 45. He completed ninth grade

and did not obtain a GED. Tr. 45. While in school, he was enrolled in special education and was

diagnosed with learning disabilities. Tr. 46. When he was thirteen, Chance received testing for

his intellectual abilities. The tester, a school psychologist, determined that Chance had a “Full

Scale IQ of 55,” which fell “within the Mentally Deficient range of functioning.” Tr. 211. In

addition, “[b]oth his Verbal and Performance Abilities . . . fell within the Mentally Deficient

range.” Tr. 211. The school psychologist noted that the results “should be interpreted with caution,

however,” because Chance was “extremely resistant to completing the activities,” “often became

angry and frustrated,” and “became increasingly defiant and expressed oppositional tendencies,

which significantly interfered with his overall performance on the various tasks that he



                                                 5
completed.” Tr. 210-11. Since childhood, providers have diagnosed Chance with schizophrenia,

bipolar disorder, factitious disorder, depression, anxiety, attention-deficit/hyperactivity disorder,

antisocial personality disorder, learning disorder, oppositional defiant disorder, and alcohol

dependence. Tr. 325, 341, 345, 424, 479.

       In terms of adaptive functioning, the evidence is mixed. As the ALJ noted in her decision,

at the hearing Chance “testified to an ability to do basically nothing for himself, [requiring]

substantial reliance on his grandmother.” Tr. 14. For example, Chance testified that he got lost

using the bus because he could not read the signage indicating that he needed to switch buses; he

often struggled finding the “right words” to express himself; he could not perform simple

calculations for transactions; he could not cook for himself; he could not read or fill out forms; he

is uncomfortable around people; and he cannot adequately wash dishes. Tr. 51, 52, 55, 57, 58, 59,

60. At the consultative examination, Chance reported that his mother does the laundry, shopping,

and money management because, due to his intellectual limitations, he cannot perform those tasks

himself. Tr. 320.

       But there is also evidence that Chance’s functioning is not so limited. At the consultative

examination, Chance also stated that he could “dress, bathe, and groom himself,” that he could

“cook simple food, clean, and take public transportation,” and that he has a good relationship with

his family. Tr. 320. While incarcerated, Chance was able to fill out forms for his mental health

requests, see, e.g., Tr. 393-96, and could exercise and engage in recreational activities. Tr. 439.

Chance has reported that medication helps alleviate the symptoms of his mental condition, but he

inconsistently obtains treatment and maintains his prescriptions. Tr. 17, 380-81. There is also

evidence suggesting that Chance has issues with alcohol dependence, but Chance downplayed his




                                                 6
alcohol use at the hearing and has historically provided inconsistent information regarding his use.

See, e.g., Tr. 61-62, 319, 323, 333, 341, 374, 442, 467, 493.

       The ALJ concluded that Chance could “satisfactorily navigate activities of daily life,” such

that “he does not suffer from deficits in adaptive functioning.” Tr. 13. The ALJ recognized the

conflicting evidence on this issue. Tr. 14, 16. Resolving this conflict, the ALJ found “no basis”

to rely on Chance’s testimony to the effect that he could do “basically nothing for himself.” Tr.

14. She noted that Chance had elsewhere reported that he could navigate the daily activities of

life, including dressing, bathing, grooming, cooking simple food, cleaning, and taking public

transportation. Tr. 14.

       The ALJ also found that some of Chance’s assertions were inconsistent with evidence in

the record: Chance testified that he could not fill out forms or read, but there is evidence that he

could adequately complete request forms while incarcerated. Tr. 17, 51, 59, 394. Chance

downplayed his alcohol use and dependence, but the record shows otherwise. Tr. 17, 62, 319, 323,

333, 341, 374, 442, 467, 493. The ALJ also noted that the record included “statements by doctors

suggesting [Chance] was engaging in possible malingering or misrepresentation.” Tr. 17. In short,

the ALJ did not find Chance’s testimony credible. Tr. 14, 17. The ALJ determined that Chance

had mild restrictions in his daily activities and moderate restrictions in social functioning and

concentration, persistence, or pace. Tr. 14. Given the lack of deficits in adaptive functioning, the

ALJ declined to order further IQ testing. Tr. 14.

                   ii. Discussion

       “Listing 12.05 relates to intellectual disability,” which is defined as “significantly sub-

average general intellectual functioning with deficits in adaptive functioning initially manifested

during the developmental period, i.e., the . . . onset of the impairment before age 22.” Williams v.



                                                 7
Berryhill, No. 17-CV-6205, 2018 WL 1663260, at *3 (W.D.N.Y. Apr. 6, 2018). “If the claimant’s

impairment satisfies this diagnostic description and one of four sets of [other] criteria . . . the ALJ

will find that his impairment meets the Listing.” Id. Thus, to be found disabled under Listing

12.05, a claimant must show, inter alia, “significantly subaverage general intellectual functioning

with deficits in adaptive functioning initially manifested before age 22.” Griffin v. Comm’r of

Social Sec., No. 17-CV-426, 2019 WL 486089, at *2 (W.D.N.Y. Feb. 7, 2019) (emphasis added).

       “Adaptive functioning refers to an individual’s ability to cope with the challenges of

ordinary everyday life.” Talavera v. Astrue, 697 F.3d 145, 153 (2d Cir. 2012) (internal quotation

marks and brackets omitted). Courts in this Circuit have held that “deficits in only two of the

following adaptive functioning skills areas are required: communication, self-care, home living,

social/interpersonal skills, use of community resources, self-direction, functional academic skills,

work, leisure, health, and safety.” Griffin, 2019 WL 486089, at *4.

       In this case, Chance cites a variety of evidence to show that he “demonstrated multiple

problems with adaptive function,” and he argues that the ALJ “ignored all of them in her decision.”

ECF No. 11-1 at 13. The Court disagrees. There was conflicting evidence in the record. Some

evidence—chiefly Chance’s hearing testimony—suggested that he had significant difficulties

managing his daily activities, while other evidence indicated that he had more moderate difficulties

that were either exacerbated by his alcohol dependence or otherwise exaggerated. It was the ALJ’s

function to resolve the conflict, and this Court must defer to the ALJ’s resolution if it is “based on

application of the proper legal standards and is supported by substantial evidence.” Brown v.

Colvin, No. 15-CV-269, 2016 WL 5402695, at *3 (W.D.N.Y. Sept. 28, 2016); see also Cage v.

Comm’r of Social Sec., 692 F.3d 118, 122 (2d Cir. 2012) (stating that a court must “defer to the

Commissioner’s resolution of conflicting evidence”).



                                                  8
       The ALJ articulated a reasonable rationale for resolving the conflict against Chance. The

ALJ noted that, contrary to his testimony, Chance could fill out forms, tolerated social contact, and

engaged in recreational activities while incarcerated. Tr. 17. The ALJ pointed out that Chance

provided “inconsistent information about his substance abuse,” and she reasoned that “[t]he fact

that [Chance] provided inaccurate information on a matter so integral to determining disability

suggests that much of what [he] has alleged may be similarly unreliable.” Tr. 17. The ALJ also

noted that providers have questioned whether Chance was “engaging in possible malingering or

misrepresentation.” Tr. 17. These reasons provide sufficient grounds for the ALJ to discount the

severe limitations that Chance described at the hearing. Although Chance contends that some of

the evidence supports his position, he does not argue that the ALJ’s reasons for questioning his

veracity were unreasonable. See Gonzalez-Cruz v. Comm’r of Social Sec., 294 F. Supp. 3d 164,

187 (W.D.N.Y. 2018) (“[U]nder the substantial evidence standard of review, it is not enough for

[p]laintiff to merely disagree with the ALJ’s weighing of the evidence or to argue that evidence in

the record could support [his] position.”).

       Having discounted Chance’s testimony and resolved that conflict, the ALJ could

reasonably conclude that Chance did not have sufficient deficits in adaptive functioning: while

Chance historically displayed deficits in academic skills, he could fill out forms, dress, bathe, and

groom himself, cook simple food, clean, take public transportation, tolerate social contact with his

family and others, and manage his medical and mental health needs. Tr. 14, 17; see Talavera, 697

F.3d at 154 (characteristics consistent with adequate adaptive functioning include “the ability to

navigate public transportation without assistance, engage in productive social relationships, and

manage [one’s] own personal finances”). Furthermore, the ALJ noted that at his consultative

examination, Chance was well-groomed, cooperative, and dressed appropriately, and his



                                                 9
expressive and receptive language were adequate, with coherent and goal-directed thought

processes. Tr. 16, 319; see Talavera, 697 F.3d at 154 (stating that “display of ‘fluent’ speech,

‘coherent and goal-directed’ thought processes, and ‘appropriate’ affect” supported finding that

claimant did not suffer from deficits in adaptive functioning). In light of this evidence, Chance’s

educational record alone did not necessarily establish deficits in adaptive functioning. See, e.g.,

Peterson v. Berryhill, No. 17-CV-6397, 2018 WL 4232896, at *3 (W.D.N.Y. Sept. 5, 2018).

       Accordingly, the ALJ reasonably concluded that Chance did not have sufficient deficits in

adaptive functioning. As a result, the ALJ did not err when she declined to order IQ testing. See

Wells v. Colvin, No. 13-CV-130, 2014 WL 3866029, at *4 (E.D. Ky. Aug. 6, 2014) (ALJ did not

err when he declined to order IQ testing because claimant did not demonstrate necessary deficits

in adaptive functioning); Turner v. Colvin, No. 12-CV-1275, 2013 WL 3791492, at *6 (S.D. Ill.

July 19, 2013) (same).

           b. Dr. Brownfield’s Opinion

       Chance asserts that the ALJ erred because she did not incorporate one of the limitations

Dr. Brownfield identified—specifically, Chance’s need for supervision—into the RFC

determination.

                   i. Facts

       On May 5, 2014, Chance met with Dr. Brownfield for a consultative psychiatric

examination. Tr. 318-321. After conducting the examination, Dr. Brownfield diagnosed Chance

with schizophrenia, a learning disorder in reading, “[r]ule out” intellectual disability, and alcohol

abuse. Tr. 321. As is relevant here, Dr. Brownfield opined that Chance is “mildly limited in

following and understanding simple directions and instructions and performing simple tasks

independently,” and is “markedly limited in making appropriate decisions, relating adequately



                                                 10
with others, appropriately dealing with stress, and performing complex tasks independently, and

requires supervision.” Tr. 320 (emphasis added).

       In her decision, the ALJ gave considerable weight to Dr. Brownfield’s opinion, “as it was

rendered after a thorough examination of [Chance] by a physician with extensive program and

professional expertise.” Tr. 17. The ALJ declined to afford the opinion greater weight, however,

because Chance’s “high level of daily activity . . . demonstrates that he has some greater abilities

than those that were opined.” Tr. 17. The ALJ stated that the RFC “limits [Chance] to simple

tasks to address any intellectual or concentration deficits, limits social interaction and addresses

the supported level of ‘illiteracy.’ Further limits are not supported.” Tr. 17. The ALJ noted Dr.

Brownfield’s opinion that Chance required supervision but not did specifically explain why she

did not adopt that limitation. See Tr. 17.

                   ii. Discussion

       In general, an ALJ is not required to “reconcile explicitly every conflicting shred of medical

testimony,” Dioguardi v. Comm’r of Social Sec., 445 F. Supp. 2d 288, 297 (W.D.N.Y. 2006)

(citation omitted), and “[t]here is no absolute bar to crediting only portions of medical source

opinions.” Younes v. Colvin, No. 1:14-CV-170 (DNH/ESH), 2015 WL 1524417, at *8 (N.D.N.Y.

Apr. 2, 2015). However, where the ALJ’s “RFC assessment conflicts with an opinion from a

medical source, the adjudicator must explain why the opinion was not adopted.” Dioguardi, 445

F. Supp. 2d at 297 (quoting S.S.R. 96-8p, 1996 WL 374184, at *7 (S.S.A. July 2, 1996)).

Accordingly, when an ALJ adopts only portions of a medical opinion, she must explain why the

remaining portions were rejected. Raymer v. Colvin, No. 14-CV-6009P, 2015 WL 5032669, at *5

(W.D.N.Y. Aug. 25, 2015). This explanation need not be exhaustive: it is enough if the Court can

“glean the rationale of an ALJ’s decision.” Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir.



                                                11
1983) (stating that courts “do not require that [the ALJ] have mentioned every item of testimony

presented to him or have explained why he considered particular evidence unpersuasive or

insufficient to lead him to a conclusion of disability”).

       Contrary to Chance’s argument, the ALJ adequately explained her rationale. In the first

place, it is not clear to the Court that the RFC is inconsistent with Dr. Brownfield’s opinion that

Chance “requires supervision.” Tr. 320. Dr. Brownfield opined that Chance could follow simple

directions and perform simple tasks independently. Tr. 320. The ALJ adopted this limitation. Tr.

15. Dr. Brownfield then opined that Chance “requires supervision,” but he did so in the context

of stating that Chance is markedly limited in his ability to perform complex tasks. Tr. 320. Thus,

Dr. Brownfield’s opinion could be understood to mean that Chance would need supervision for

complex tasks. Because the ALJ limited Chance to simple tasks, a restriction pertaining to

complex tasks would be irrelevant.

       Regardless, even if the supervision limitation could be understood to be more restrictive

than the ALJ’s RFC, the Court can adequately glean the ALJ’s rationale. The ALJ reasoned that

the greater restrictions Dr. Brownfield identified were inconsistent with the evidence showing

Chance’s independent daily activities. See Tr. 17. This is a permissible factor. See Cobb v.

Comm’r of Social Sec., No. 16-CV-6265, 2017 WL 1832070, at *5 (W.D.N.Y. May 8, 2017)

(“[A]n ALJ generally will give more weight to a medical opinion that is consistent with the record

as a whole.”); 20 C.F.R. § 416.927(c)(4).

       Chance challenges the ALJ’s reasoning in this regard, asserting that Chance actually

received “direct supervision” in the activities that the ALJ identified to show that he could perform

simple tasks without supervision. ECF No. 11-1 at 17. Chance argues that the activities in which

he engaged in prison were “obviously highly structured and supervised,” and he notes that there is



                                                  12
evidence that his family assisted him in many daily activities. ECF No. 11-1 at 17. The Court is

not persuaded. Chance cites no record evidence to establish that his prison activities were

structured or supervised, and, as discussed above, the ALJ could reasonably reject Chance’s claim

that he could “do basically nothing for himself.” Tr. 14.

       Because the Court can glean the ALJ’s rationale, and such rationale is supported by

substantial evidence, Chance’s argument with respect to Dr. Brownfield’s opinion does not justify

remand.

                                         CONCLUSION
       For all of the reasons stated, the Commissioner’s Motion for Judgment on the Pleadings

(ECF No. 15) is GRANTED and Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 11)

is DENIED. The complaint is DISMISSED WITH PREJUDICE, and the Clerk of Court is directed

to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: May 14, 2019
       Rochester, New York                   ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                13
